Citation Nr: 0333379	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make sure the following is 
completed:  While there are copies of 
records of the veteran's treatment at the 
Naval Hospital in Portsmouth VA on file, 
it is unclear whether they are complete 
and some of these records are illegible.  
Please process a request to the Naval 
Hospital, Portsmouth VA 23708-5000 for 
all records of the veteran's treatment at 
that facility for any purpose at any 
time.  In your request, explain that it 
is imperative that accurate and legible 
copies be produced that include the 
ability to read all dates of treatment 
(i.e. that everything on the original 
appears legibly in the copies). 

2.  Thereafter, refer the claims folder 
(with the legible copies of Portsmouth 
Naval Hospital records) back to Dr. 
Jethro Rochelle of the Dallas, Texas 
VAMC, who conducted the veteran's most 
recent VA examination on September 10, 
2001.  In the physician's  September 2001 
examination report, he concluded that it 
was less likely that not the veteran's 
diagnosis of fibromyalgia was 
attributable to or had onset during her 
military service.  A principle reason for 
this appears to have been his finding 
that the veteran separated from service 
in June 1992, and that a "definitive 
diagnosis" of fibromyalgia was made in 
1998.  

While it is not clear from the 
copies of records presently on file, 
it appears that Portsmouth Naval 
Hospital records noted fibromyalgia 
as early as 1993, the year following 
the veteran's service separation 
(newly received legible copies of 
these records should make this more 
clear).   There also appear to be 
notations of fibromyalgia in 1995.  
The physician is requested to review 
the evidence on file, including the 
symptoms documented in the veteran's 
service medical records from 
approximately July 1991 forward, the 
findings of the military Medical 
Evaluation Board in April 1992, all 
post-service records of the 
Portsmouth Naval Hospital, and his 
previous September 2001 examination 
report, and to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's 
fibromyalgia began during or is 
causally linked to any incident of 
service, to include any symptoms or 
clinical findings recorded in the 
service medical records.  The 
clinician is also asked to provide a 
rationale for any opinion provided.  

3.  Should Dr. Rochelle not be available, 
the veteran should be afforded another VA 
examination for the purpose of 
determining whether it is at least as 
likely as not that the veteran's 
fibromyalgia began during or is causally 
linked to any incident of service.  The 
claims file should be made available to 
the clinician.  All indicated studies 
should be performed.  The examiner should 
provide a rationale for any opinion 
expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





